Citation Nr: 9916255	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-06 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for depression and anxiety.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
January 1982, and from November 1982 to November 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran filed a notice of 
disagreement in September 1997, a statement of the case was 
issued in March 1998, and a substantive appeal was received 
in May 1998.


FINDING OF FACT

There is no medical diagnosis of depression and/or anxiety.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim of entitlement to service connection for depression and 
anxiety.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for depression and anxiety, as secondary to his 
service-connected back condition.  The Board has thoroughly 
reviewed the veteran's contentions, in conjunction with the 
evidence of record and applicable laws and regulations.  
However, for the reasons set forth below, the Board must 
conclude that the veteran has not presented evidence of a 
well grounded claim, and the appeal is denied.

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Additionally, service connection may be granted for 
disabilities that are proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  Furthermore, any additional disability resulting 
from the aggravation of a non-service connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

The veteran's service medical records are negative for any 
evidence of depression and/or anxiety.  Following service 
separation, in July 1997 the veteran underwent a VA 
examination for mental disorders, but there was no diagnosis 
of depression or anxiety.  The examiner indicated in a 
concluding summary that "[t]he indication for incidence of 
depression and/or anxiety related to the service connected 
back injury, is not currently identifiable as there has been 
no disturbance in his mood enough to affect his day to day 
activities."  The examiner added "[w]hile it is true that 
[the veteran] has experienced pain because of this back 
problem, there is not enough to cause any depressive or 
anxiety process to affect his social, occupational, and other 
important areas of his functioning."  Additionally, the 
examiner noted that the veteran admitted to "not being 
depressed considering his back pain from the injury as 'an 
annoyance and hindrance' to his productive activities and he 
is ever conscious about his doings especially concerning 
activities referable to his back."

As noted earlier, an essential element for establishing 
service connection is medical evidence of a current 
disability.  See Epps, 126 F. 3d at 1468.  In the present 
case, there is no medical diagnosis of depression and/or 
anxiety.  In fact, other than the veteran's general 
contentions, there is no other evidence of record regarding 
the veteran's claim for service connection for depression 
and/or anxiety.  When a claim is filed for entitlement to 
service connection, whether on a direct basis or as secondary 
to a service-connected disability, there must be an initial 
finding of a current chronic disability.  Although the 
appellant may point to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The Board acknowledges the veteran's representative's request 
for an independent medical opinion.  It is unclear whether 
the representative is making that request in conjunction with 
the present appeal, or in conjunction with other issues of 
record, which are not currently on appeal.  Nevertheless, in 
regard to the present appeal, as the veteran has not 
presented evidence of a well grounded claim, VA is under no 
further duty to assist the veteran in developing the facts 
pertinent to the claim, including obtaining an additional 
medical opinion.  See Epps, 126 F.3d at 1468 ("there is 
nothing in the text of [38 U.S.C.A.] § 5107 to suggest that 
the [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim.").  Furthermore, the Board is unaware of the 
existence of any relevant evidence, which, if obtained, would 
well ground the veteran's claim.  See McKnight v. Gober, 131 
F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well grounded 
claim for service connection for depression and/or anxiety.  
Id.; Robinette, 8 Vet. App. at 77-78.  In that regard, 
medical evidence is needed that establishes a current 
diagnosis of depression and/or anxiety along with medical 
evidence of a nexus or link between the current disability 
and a service-connected disability, or an incident of the 
veteran's active military service. 


ORDER

The appeal is denied.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

